DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 10, 2021 has been entered.
 
Response to Amendment
Applicant amended claims 16, 27, and 28.

Applicant previously cancelled claims 1-15 and 26

Claims 16-25 and 27-35 are pending and have been examined.

Response to Arguments
Applicant's arguments filed November 10, 2021 have been fully considered but they are not persuasive. 

Regarding 101 Rejections
Examiner initially rejected claims 16-25 and 27-35 under 35 USC 101 as being directed to non-statutory subject matter.
Applicant argued that its claims are not necessarily abstract merely because they organize human activity. Examiner does not find this argument persuasive. Examiner agrees with the court in In re Marco Guldenaar Holding B.V., that organizing human activity does not necessarily equal abstractness. However, as the court noted “Here, however, where the Patent Office further articulates a more refined characterization of the abstract idea (e.g. , "rules for playing games"), there is no error in also observing that the claimed abstract idea is one type of method of organizing human activity.” Examiner articulated the refined characterization of the abstract idea; that the identified limitations are directed to a fundamental economic practice and thus can be categorized as certain methods of organizing human activity. Applicant’s claims are not similar to combining particular ingredients to create a drug formulation. Applicant’s claims are directed to certain methods of organizing human activity.
Applicant argued that its claims do not recite a fundamental economic practice. Examiner does not find this argument persuasive. Applicant is incorrect in its assumption that the claims do not fall within the enumerated sub-groupings. A fundamental economic practice is a concept relating to the economy or commerce, such as agreements between people in the form of contracts, legal obligations, and business relations. The term “fundamental” is used in the sense of being foundational or basic, and not in the sense of necessarily being “old” or “well‐known.” While hedging, insurance, and mitigating risk are examples of fundamental economic practices, this list 
Applicant argued that the claims amount to a practical application. Examiner does not find this argument persuasive. The limitations that Applicant cited are a part of the abstract idea, not additional elements. Applicant is merely further narrowing/defining the abstract idea, not adding additional elements. Examiner established that outside of the abstract idea, there is only the computer implementation of the abstract idea and extra-solution activity. Neither of these are indicative of a practical application. Thus, the claims do not amount to a practical application. These limitations generally link the use of the judicial exception to a technological environment and are not indicative of integration into a practical application. The general-purpose computer components/devices are performing the actions they were designed to do, and they add nothing in combination with each other that did not already exist separately. There is no integration of the judicial exception into a practical application.
Applicant argued that Examiner has not presented evidence as required by Berkheimer and that it claims something other than what is well-understood, routine and conventional. Examiner does not find this argument persuasive. Applicant is arguing 
Examiner maintains this rejection.

Regarding Prior Art Rejections
Examiner initially rejected claims 16-25 and 27-35 under 35 USC 103 as being unpatentable over the prior art.
Applicant argued that the cited art does not teach the limitation “wherein the predefined validity period acts as a request for proof of a local transaction”. Examiner does not find this argument persuasive. Examiner provided an explanation as to how the cited reference Bhandari teaches the newly added limitation in view of its 112a and 112b issues (see below).

Applicant argued that Hung does not teach the claim limitations. Examiner does not find this argument persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Hung is only being used to teach converting a temporary card into a permanent card; the other references are being used to teach proof of local transaction and NFC communication. Furthermore, these limitations have no affect on the ability to convert a temporary card into a permanent card as this act is not dependent on the manner of data communication (NFC vs RFID vs swiping) or whether there is proof for a local transaction.
	Examiner maintains this rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-25 and 27-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Regarding claims 16, 27, and 28, these claims lack written support for the limitation “wherein the predefined validity period acts as a request for proof of a local transaction”. The specification merely discloses that it is possible to introduce a request for a proof of a local transaction. There is no teaching linking a request for proof of a local transaction to the predefined validity period. A predefined validity period would not inherently be a request for proof of a local transaction. As evidence by Applicant’s disclosure the period of time merely acts as a window in which the digital card may be 

Claims 17-25 and 29-35 are rejected due to their dependence on the independent claims 16, 27, and 28.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-25 and 27-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claims 16, 27, and 28, these claims are indefinite for the following reason:
	It is unclear what is meant by “wherein the predefined validity period acts as a request for proof of a local transaction”. As noted above, since there is no disclosure in the specification for this limitation it is unclear what is meant. It is unclear whether the validity period somehow inherently functions as a proof of location, whether there is a separate location verification action, or if interpreted broadly that the transaction 

Claims 17-25 and 29-35 are rejected due to their dependence on the independent claims 16, 27, and 28.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-25, and 27-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite an abstract idea which may be summarized providing a digital representation of a transaction card. 

Claims 16, 27, and 28 recite the limitations of: 
providing a digital representation of a transaction card;
detecting that the transaction card is in proximity of the mobile device; 
upon or after said detecting, performing, the following steps: 
retrieving the digital representation of the transaction card from a digitization server; 
loading the digital representation of the transaction card into a memory; 
activating the digital representation of the transaction card for a predefined validity period as a temporary card,
wherein the predefined validity period acts as a request for proof of a local transaction;
validating the digital representation of the transaction card after a successful near field communication transaction has been performed within the predefined validity period;
converting the temporary card into a permanent card after the validation; and 
invalidating the digital representation of the transaction card after no successful near field communication transaction has been performed within the predefined validity period. 
 
As drafted these limitations are a process that, under its broadest reasonable interpretation, covers performance of the limitation as certain methods of organizing human activity but for the recitation of generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity grouping of abstract ideas. Accordingly, Applicant’s claims recite an abstract idea. The recited system components are just applying generic computer components to the recited abstract limitations. 

This judicial exception is not integrated into a practical application because the claims only recites system components for implementing the abstract idea. The claims recite the additional limitations of a mobile device, a near field communication unit, a processing unit, a digitization server, a memory, a computer program, executable instructions, a processor; and are recited at a high level of generality and amounts to no more than mere instructions to apply the exception using a generic computer. These limitations generally link the use of the judicial exception to a technological environment and are not indicative of integration into a practical application. The limitations of:
retrieving the digital representation of the transaction card from a digitization server; 
loading the digital representation of the transaction card into a memory;

as drafted are insignificant extra-solution activity. These steps are mere data gathering and storing and do not qualify as a practical application of the judicial exception. See MPEP 2106.05(g).  These additional elements, when considered separately and as an 

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a mobile device, a near field communication unit, a processing unit, a digitization server, a memory, a computer program, executable instructions; amount to no more than mere components to implement the judicial exception using a generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The limitations of:
retrieving the digital representation of the transaction card from a digitization server; 
loading the digital representation of the transaction card into a memory;

as drafted are insignificant extra-solution activity. These steps are mere data gathering and storing and do not qualify as significantly more than the judicial exception. See MPEP 2106.05(g). See Applicant’s specification pages 9-10, about implementation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more. Accordingly, these additional elements, when considered separately and as an ordered combination, 

Dependent claims 17-25 and 29-35 further define the abstract idea that is present in their respective independent claims and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the claims 17-25 and 29-35 are directed to an abstract idea. Thus, the dependent claims 17-25 and 29-35 are not patent-eligible either.

Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend.  The purpose of this is to reduce potential 35 USC 112(a) or 35 USC 112 first paragraph issues that can arise when claims are amended without support in the specification.  The Examiner thanks the Applicant in advance. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16-25 and 27-35 are rejected under 35 U.S.C. 103 as being unpatentable over Kushevsky, US Patent No 8,763,896 in view of Bhandari, US Patent Application Publication No 2016/0381010 in further view of Hung, US Patent Application Publication No 2006/0085340.
 [The analysis for independent product/system claims 27 and 28 are the same/similar as the analysis for independent method claim 16.]
Regarding claims 16, 27, and 28;
(Claim 16) A method for providing a digital representation of a transaction card in a mobile device, the method comprising: 
detecting, by a near field communication unit of said mobile device, that the transaction card is in proximity of the mobile device; 
See Kushevsky Colum 8, lines 42-46 Figure 3, 310; “the mobile device may read via the contactless reader, transaction card information from a physical contactless transaction card”
upon or after said detecting, performing, by a processing unit of said mobile device, the following steps: retrieving the digital representation of the transaction card from a digitization server; 
See Kushevsky Column 10, lines 29-35, Figure 3, 320/330; “the card security credential may be retrieved from the issuer server”
loading the digital representation of the transaction card into a memory of the mobile device; 
See Kushevsky Column 10, lines 50-52 Figure 3, 330, 340; “storing the security credential on the mobile device”
Column 11, lines 17-25 “mobile device may store the transaction card information”
activating the digital representation of the transaction card for a predefined validity period as a temporary card, 
See Kushevsky Column 11, lines 39-44; “After loading a transaction card account onto the mobile device 140, the mobile device 140 can be configured to be used in various scenarios when the physical plastic contactless card would otherwise be used.  For example, the mobile device 140 can be used for conducting mobile payment transactions.”

The primary reference does not teach “for a predefined validity period as a temporary card”; see section TIME LIMIT below for further analysis.


The primary reference does not teach “wherein the predefined validity period acts as a request for proof of a local transaction”; see section LOCATION below for further analysis.

validating the digital representation of the transaction card after a successful near field communication transaction has been performed within the predefined validity period; 
See Kushevsky Column 13, lines 53-56; “In some further embodiments, the contactless transceiver 240 in each of the first and second mobile devices 14.0a and 140b may be a NFC transceiver.”
Column 16, lines 16-21 “Continuing the example from FIG. 10, after the first mobile device 140a processes the amount owing 916 under IOU “ID#130', the second mobile device 140b that is associated with the receiving transaction account 962 may receive a payment received notification 1110 for indicating that IOU “ID#130” has been repaid.”
Column 10 lines 58- 61 “allowing the authentication of the owner of the transaction account….”

The primary reference does not teach “the predefined validity period”; see section TIME LIMIT below for further analysis.

converting the temporary card into a permanent card after the validation; 
The primary reference does not teach “converting the temporary card into a permanent card after the validation”; see section CONVERT below for further analysis.

and invalidating the digital representation of the transaction card after no successful near field communication transaction has been performed within the predefined validity period.  
The primary reference does not teach “invalidating the digital representation of the transaction card after no successful near field communication transaction has been performed within the predefined validity period”; see section INVALIDATE below for further analysis.


TIME LIMIT
The primary reference, in the business of payment tokens, teaches activating a payment token/digital representation of a transaction card. It does not teach that the digital representation is active for a predefined validity period as a temporary card.

Bhandari, in the business of payment tokens, teaches that the digital representation is active for a predefined validity period.
See Bhandari [0024] “The tokens may also be time limited or limited to a number of uses.  For example, tokens may be set to expire after a predetermined time duration such as in 1/10 the time projected to break the security used on user device 102.  User device 102 may destroy tokens reaching the use limit or age limit.”

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the activating the payment token/digital representation of the primary reference, the ability to activate the token for a predefined time period as taught by Bhandari since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additional motivation includes setting a time limit decreases the chance that fraud could occur with the payment token/digital representation.


INVALIDATE
The combined references, in the business of payment tokens, teach activating a payment token/digital representation of a transaction card. They do not teach invalidating the digital representation of the transaction card after no successful near field communication transaction has been performed within the predefined validity period.

Bhandari, in the business of payment tokens, teaches invalidating the digital representation of the transaction card after no successful near field communication transaction has been performed within the predefined validity period.
See Bhandari [0024] “The tokens may also be time limited or limited to a number of uses.  For example, tokens may be set to expire after a predetermined time duration such as in 1/10 the time projected to break the security used on user device 102.  User device 102 may destroy tokens reaching the use limit or age limit.”

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the activating the payment token/digital representation of the combined references, the ability to deactivate the token if not used as taught by Bhandari since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additional motivation includes setting a time limit decreases the chance that fraud could occur with the payment token/digital representation.

CONVERT
The combined references, in the business of payment tokens, teach activating a payment token/digital representation of a transaction card. They do not teach converting the temporary card into a permanent card after the validation.

Hung, in the business of payment tokens, teaches that the digital representation is active for a predefined validity period and invalidating the digital representation of the transaction card after no successful near field communication transaction has been performed within the predefined validity period.
See Hung [0021] “an option for a consumer who has an existing financial institution credit card to have the consumer's temporary transactional account charges rolled over into the consumer's existing financial institution credit card account, and/or an option in which the temporary transactional account is converted into a new, permanent credit card account”
[0038] “Another option 28 for consumers who have an existing financial institution credit card, for example, is to have their temporary account charges rolled over into their existing financial institution credit card account.  Alternatively, the consumer can elect an option 30 for the temporary account to be converted into a new, more permanent, traditional credit card account with associated traditional card plastic.”

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the activating the payment token/digital representation of the combined references, the ability to convert the temporary account/identifier into a permanent account/identifier as taught by Hung since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additional motivation includes allowing the conversion permits a valid account number into a permanent option.


LOCATION
The combined references, in the business of payment tokens, teach validating a transaction. They do not teach wherein the predefined validity period acts as a request for proof of a local transaction.

Bhandari, in the business of payment tokens, teaches wherein the predefined validity period acts as a request for proof of a local transaction.

See Bhandari [0075-0076] “Consumer transactional data may include, for example, transaction amount, transaction time, transaction vendor/merchant, and transaction vendor/merchant location.”
“Transaction vendor/merchant location may contain a high degree of specificity to a vendor/merchant. For example, transaction vendor/merchant location may include a particular gasoline filing station in a particular postal code located at a particular cross section or address. Also, for example, transaction vendor/merchant location may include a particular web address, such as a Uniform Resource Locator (“URL”), an email address and/or an Internet Protocol (“IP”) address for a vendor/merchant. Transaction vendor/merchant and transaction vendor/merchant location may be associated with a particular consumer and further associated with sets of consumers.”

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the activating the payment token/digital representation of the combined references, the ability to have transaction location information as taught by Bhandari since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additional motivation includes use of location information allows for further security for the transaction.


Regarding claims 17 and 29;
(Claim 17) The method of claim 16, wherein invalidating the digital representation of the transaction card further comprises deactivating the digital representation of the transaction card.  
The combined references, in the business of payment tokens, teach invalidating a payment token/digital representation of a transaction card. They do not teach wherein invalidating the digital representation of the transaction card comprises deactivating the digital representation of the transaction card.

Bhandari, in the business of payment tokens, teaches wherein invalidating the digital representation of the transaction card comprises deactivating the digital representation of the transaction card.
See Bhandari [0024] “The tokens may also be time limited or limited to a number of uses.  For example, tokens may be set to expire after a predetermined time duration such as in 1/10 the time projected to break the security used on user device 102.  User device 102 may destroy tokens reaching the use limit or age limit.”

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the invalidating of the payment token/digital representation of the combined references, the ability to deactivating the digital representation of the transaction card as taught by Bhandari since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additional motivation includes setting a time limit decreases the chance that fraud could occur with the payment token/digital representation.

Regarding claims 18 and 30;
(Claim 18) The method of claim 16, wherein invalidating the digital representation of the transaction card further comprises removing the digital representation of the transaction card from the memory.  
The combined references, in the business of payment tokens, teach invalidating a payment token/digital representation of a transaction card. They do not teach wherein invalidating the digital representation of the transaction card comprises removing the digital representation of the transaction card from the memory.

Bhandari, in the business of payment tokens, teaches wherein invalidating the digital representation of the transaction card comprises removing the digital representation of the transaction card from the memory.
See Bhandari [0024] “User device 102 may destroy tokens reaching the use limit or age limit.”

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the invalidating of the payment token/digital representation of the combined references, the ability to destroy the digital representation of the transaction card as taught by Bhandari since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additional motivation includes setting a time limit decreases the chance that fraud could occur with the payment token/digital representation.


Regarding claims 19 and 31;
(Claim 19) The method of claim 16, wherein the digital representation includes data indicative of the predefined validity period.  
The combined references, in the business of payment tokens, teach invalidating a payment token/digital representation of a transaction card. They do not teach wherein the digital representation includes data indicative of the predefined validity period.

Bhandari, in the business of payment tokens, teaches wherein the digital representation includes data indicative of the predefined validity period.
See Bhandari [0024] “The tokens may also be time limited or limited to a number of uses.  For example, tokens may be set to expire after a predetermined time duration such as in 1/10 the time projected to break the security used on user device 102.  User device 102 may destroy tokens reaching the use limit or age limit.”

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the invalidating of the payment token/digital representation of the combined references, the ability to have digital representation include the time period as taught by Bhandari since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additional motivation includes setting a time limit decreases the chance that fraud could occur with the payment token/digital representation.

Regarding claims 20 and 32;
(Claim 20) The method of claim 16, wherein retrieving the digital representation of the transaction card from the digitization server is performed through a further communication unit of the mobile device.  
See Kushevsky Column 10, lines 29-35, “the card security credential may be retrieved from the issuer server”
Column 6, line 65 – Column 7, line 18, communication module


Regarding 21 claims and 33;
(Claim 21) The method of claim 20, wherein the further communication unit is a cellular communication unit or a Wi-Fi communication unit.  
See Kushevsky Column 7, lines 4-18 “other communication standards such as WiFi or Bluetooth”

Regarding claims 22 and 34;
(Claim 22) The method of claim 16, wherein the memory is included in a secure element of the mobile device.  
See Kushevsky Column 6, lines 47-56; “in some embodiments, the mobile device may include a secure element for storing the transaction card”

Regarding claim 23;
(Claim 23) The method of claim 22, wherein the processing unit is included in said secure element.  
See Kushevsky Column 8, lines 3-13; “a secure element is a protected processor and memory space of a mobile device”

Regarding claim 24;
(Claim 24) The method of claim 22, wherein the digital representation of the transaction card is retrieved through a secure channel established between the secure element and the digitization server.  
See Kushevsky Column 8, lines 14-23; “The secure element may provide delimited memory for each application and functions that encrypt, decrypt, and sign data packets being communicated to and from the secure element.”


Regarding claim 25;
(Claim 25) The method of claim 16, wherein the transaction card is an access card.  
The combined references, in the business of payment tokens, teach a transaction card. They do not teach wherein the transaction card is an access card.

Bhandari, in the business of payment tokens, teaches w wherein the transaction card is an access card.
See Bhandari [0069] “Phrases and terms similar to "account", "account number", "account code" or "consumer account" as used herein, may include any device, code (e.g., one or more of an authorization/access code,…)…, biometric or other identifier/indicia suitably configured to allow the consumer to access, interact with or communicate with the system.”

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the transaction card of the combined references, the ability to have the transaction card be an access card as taught by Bhandari since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additional motivation includes expanding the options of what the card may perform increases the overall usability of the system.

Regarding claims 35;
(Claim 35) The mobile device of claim 28, wherein the mobile device a mobile phone.
See Kushevsky Column 5, lines 20-35; the programmable computers may be a… cellular telephone, smart-phone device….”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J WARDEN whose telephone number is (571)272-9602. The examiner can normally be reached M-F; 9-6 CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 5712701360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J. WARDEN/
Examiner
Art Unit 3693



/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693